Exhibit 10.2


EXECUTION COPY

EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made this 8th day of August, 2014 by
and between Discovery Communications, LLC (“Company”) and Bruce Campbell
(“Executive”).
As a condition to and in consideration of the mutual promises and covenants set
forth in this Agreement, Company hereby offers Executive and Executive hereby
accepts employment upon the terms and conditions set forth herein. Effective
August 1, 2014 (“Effective Date”), this Agreement supersedes all prior
employment agreements between Company and Executive.
I.DUTIES, ACCEPTANCE, LOCATION
A.
Company hereby employs Executive to render exclusive and full-time services as
Chief Development and Digital Media Officer and General Counsel (or such other
title as the parties mutually may agree). In this role, Executive shall have
primary global responsibility for corporate development, digital media, legal,
business affairs and production management upon the terms and conditions set
forth herein. Executive’s duties shall be consistent with his title and as
otherwise directed by Company. If, during the Term of Employment (as defined
below), Executive requests that the Company appoint a General Counsel or other
senior legal executive to report to Executive, the Company shall proceed in good
faith to identify an appropriate candidate for such an appointment. Appointment
of an individual to the office of General Counsel shall be contingent on
approval of the Board of Directors and subject to the timing of such approval.

B.
Company reserves the right to change the individual to whom Executive reports,
provided that Executive continues to report to the Chief Executive Officer of
the Company.

C.
Executive hereby accepts such employment and agrees to render the services
described above. Throughout his employment with Company, Executive agrees to
serve Company faithfully and to the best of his ability, and to devote his full
business time and energy to perform the duties arising under this Agreement in a
professional manner that does not discredit, but furthers the interests of
Company.

II.TERM OF EMPLOYMENT
A.
Subject to Section IV, Executive’s term of employment under this Agreement shall
be four (4) years beginning on August 1, 2014 and ending August 1, 2018 (“Term
of Employment”).

B.
Company shall have the option to enter negotiations with Executive to renew this
Agreement with Executive for an additional term. If Company wishes to







--------------------------------------------------------------------------------

EXECUTION COPY



exercise its option to enter negotiations with Executive to renew this
Agreement, it will give Executive written notice of its intent to enter such
negotiations to renew not later than one hundred twenty (120) days prior to the
end of the Term of Employment. Executive and Company agree then to negotiate
with each other exclusively and in good faith until the end of the Term of
Employment (or such earlier date as of which agreement is reached). The Term of
Employment may not, however, be extended unless by mutual agreement of the
Company and Executive as to all of the material terms and conditions of the
extension. In the event the parties do not enter into an agreement to extend
this Agreement for an additional term, this Agreement shall expire and the Term
of Employment shall end on August 1, 2018; provided, however, that if the
Company does not make a Qualifying Renewal Offer, Executive shall be eligible
for a severance payment pursuant to Section IV(D)(2) herein in connection with
his Separation from Service (as defined below) at the end of the Term of
Employment (and assuming that he was willing and able to extend the Term). If
Company has made a Qualifying Renewal Offer, but Executive declines the offer
and terminates employment at the end of the Term of Employment, Executive will
not be eligible for any severance pay from the Company but will be eligible for
a Noncompetition Payment (as defined by, and in accordance with, Section VI (G),
below). For these purposes, a Qualifying Renewal Offer is an offer to renew this
Agreement with a meaningful increase in base salary and a bonus target that is
at least the same level as in effect at the end of the Term of Employment, and
with other material terms that are as favorable in the aggregate as the material
terms of this Agreement.
III.COMPENSATION
A.
Base Salary. Company agrees to provide Executive with an annual base salary of
$1,500,000. Beginning August 1, 2014, this sum will be paid over the course of
twelve (12) months, in increments paid on regular Company paydays, less such
sums as the law requires Company to deduct or withhold. Executive shall not be
eligible for a further base salary increase in the 2015 base salary review
cycle. Beginning in 2016, Executive’s future salary increases will be reviewed
and decided in accordance with Company’s standard practices and procedures, but
in no event may be reduced.

B.
Bonus/Incentive Payment. In addition to the base salary paid to Executive
pursuant to Section III(A), Executive shall be eligible for an annual incentive
payment target of one hundred thirty percent (130%) of his base salary. This
increase in bonus target shall be effective on August 1, 2014, and Executive’s
bonus target for FY 2014 shall be blended based on seven months at his previous
bonus target of 90% and five months at the new target of 130%. The portion of
the incentive payment to be received by Executive will be determined in
accordance with Company’s applicable incentive or bonus plan


2





--------------------------------------------------------------------------------

EXECUTION COPY



in effect at that time (e.g., subject to reduction for Company under-performance
and increase for Company over-performance) and will be paid in accordance with
the applicable incentive or bonus plan. For the 2014 bonus year, the financial
metrics that apply to Executive’s bonus calculation shall be the overall
corporate metrics. For 2015, the Company shall determine the proportion of the
annual bonus measures for Executive that shall be attributable to the Digital
line of business.
C.
Benefits. Executive shall be entitled to participate in and to receive any and
all benefits generally available to executives at Executive’s level in the
Company in accordance with the terms and conditions of the applicable plan or
arrangement.

D.
Equity Program. Executive will be recommended for an award of performance-based
restricted stock units (“PRSUs”) under the Discovery Communications, Inc. 2013
Incentive Plan, or a successor plan (the “Stock Plan”), within 60 days after
Executive’s execution of this Agreement. The award, which is subject to approval
by the Compensation Committee, will be based on a target value of TWO MILLION
DOLLARS ($2,000,000), with the number of PRSUs based on the target value divided
by the fair market value of a share of Series A common stock of Discovery
Communications, Inc. on the trading day prior to the date of grant. The award
will be subject to the terms and conditions of the Stock Plan and the
implementing award agreement(s), with 50% vesting on July 31, 2017 and 50% on
July 31, 2018 (in both cases assuming satisfaction of the applicable performance
metrics and the other terms and conditions of the award). Executive will be
considered for future equity awards in accordance with the Company’s standard
practices and procedures for awards to senior executives. The Company represents
that the Compensation Committee has reviewed and approved in concept the terms
of this Agreement, including the target value of the equity award in this
Section.

IV.TERMINATION OF EMPLOYMENT AND AGREEMENT
A.
Death. If Executive should die during the Term of Employment, this Agreement
will terminate. No further amounts or benefits shall be payable except earned
but unpaid base salary, accrued but unused vacation, and those benefits that may
vest in accordance with the controlling documents for other relevant Company
benefits programs, which shall be paid in accordance with the terms of such
other Company benefit programs, including the terms governing the time and
manner of payment (the “Accrued Benefits”). Company also shall pay a prorated
portion of Executive’s then-current annual bonus target for that calendar year
based on the amount of time Executive was employed during the calendar year (and
subject to achievement of any applicable performance metric). Executive’s
then-outstanding equity awards


3





--------------------------------------------------------------------------------

EXECUTION COPY



under the Stock Plan shall be treated in accordance with the applicable plan
documents and implementing award agreements.
B.
Inability To Perform Duties. If, during the Term of Employment, Executive should
become physically or mentally disabled, such that he is unable to perform his
duties under Sections I (A) and (C) hereof for (i) a period of six (6)
consecutive months or (ii) for shorter periods that add up to six (6) months in
any eight (8)-month period, by written notice to the Executive, Company may
terminate this Agreement. Notwithstanding the foregoing, Executive’s employment
shall terminate upon Executive incurring a “separation from service” under the
medical leave rules of Section 409A. In that case, no further amounts or
benefits shall be payable to Executive, except that Executive shall receive the
Accrued Benefits, a prorated portion of Executive’s then-current annual bonus
target for that calendar year based on the amount of time Executive was employed
during the calendar year (and subject to achievement of any applicable
performance metric), and, until (i) he is no longer disabled or (ii) he becomes
65 years old -- whichever happens first – Executive may be entitled to receive
continued coverage under the relevant medical or disability plans to the extent
permitted by such plans and to the extent such benefits continue to be provided
to the Company executives at Executive’s level in the Company generally,
provided that in the case of any continued coverage under one or more of
Company’s medical plans, if Company determines that the provision of continued
medical coverage at Company’s sole or partial expense may result in Federal
taxation of the benefit provided thereunder to Executive or his dependents
because such benefits are provided by a self-insured basis by Company, then
Executive shall be obligated to pay the full monthly or similar premium for such
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). In
such event, Company shall pay Executive, in a lump sum, within 30 days following
the Company’s determination that the benefits may be taxable, an amount
equivalent to the monthly premium for COBRA coverage for the remaining balance
of the Term of Employment (based on the COBRA rates then in effect). Executive’s
then-outstanding equity awards under the Stock Plan shall be treated in
accordance with the applicable plan documents and implementing award agreements.

C.
Termination For Cause.

1.
Company may terminate Executive’s employment and this Agreement for Cause by
written notice. Cause shall mean under this paragraph: (i) the conviction of, or
nolo contendere or guilty plea, to a felony (whether any right to appeal has
been or may be exercised); (ii) conduct constituting embezzlement, material
misappropriation or fraud, whether or not related to Executive’s employment with
the Company; (iii) conduct constituting a financial crime, material act of


4





--------------------------------------------------------------------------------

EXECUTION COPY



dishonesty or conduct in violation of Company’s Code of Ethics; (iv) improper
conduct substantially prejudicial to the Company’s business; (v) willful
unauthorized disclosure or use of Company confidential information; (vi)
material improper destruction of Company property; or (vii) willful misconduct
in connection with the performance of Executive's duties.
2.
In the event that Executive materially neglects his duties under Sections I(A)
or (C) hereof or engages in other conduct that constitutes a breach by Executive
of this Agreement (collectively “Breach”), Company shall so notify Executive in
writing and with reasonable specificity of the grounds for the breach. Executive
will be afforded a one-time-only opportunity to cure the noted Breach within
thirty (30) days from receipt of this notice. If no cure is achieved within this
time, or if Executive engages in the same Breach a second time after once having
been given the opportunity to cure, Company may terminate this Agreement by
written notice to Executive.

3.
Any termination of employment pursuant to Sections IV(C)(1) or Section IV(C)(2)
hereof shall be considered a termination of Executive’s employment “For Cause”
(or for “Cause”) and upon such termination, Executive shall only be entitled to
receive any amounts or benefits hereunder that have been earned or vested at the
time of such termination in accordance with the terms of the applicable
governing Company plan(s), (including the provisions of such plan(s) governing
the time and manner of payment), and/or as may be required by law. “Cause” as
used any such Company plan shall be deemed to mean solely the commission of the
acts described in Sections IV(C)(1) or Section IV(C)(2) hereof (after giving
effect to the cure opportunity described therein).

D.
Termination Of Agreement By Executive for Good Reason/Termination of Agreement
by Company Not For Cause.

1.
Company may terminate Executive’s employment and this Agreement not for Cause
(as “Cause” is defined above), and Executive may terminate his employment and
this Agreement for “Good Reason” as defined herein. “Good Reason” for purposes
of this Agreement shall only mean the occurrence of any of the following events
without Executive’s consent: (a) a material reduction in Executive’s duties or
responsibilities; (b) Company’s material change in the location of the Company
office where Executive works (i.e., relocation to a location outside the New
York, NY, metropolitan area); (c) a material breach of this Agreement by
Company; or (d) a change in the position to which Executive reports (other than
a change to report to the Chairman of the


5





--------------------------------------------------------------------------------

EXECUTION COPY



Board of Directors or the Board of Directors), provided however, that Executive
must provide the Company with written notice of the existence of the change
constituting Good Reason within sixty (60) days of any such event having
occurred, and allow the Company thirty (30) days to cure the same. If Company so
cures the change, Executive shall not have a basis for terminating his
employment for Good Reason with respect to such cured change. In addition, in
the event a change occurs that triggers Executive’s right to terminate this
Agreement for Good Reason, Executive must exercise his right in writing to
terminate this Agreement for Good Reason within ninety-five (95) days of the
effective date of the applicable change or upon the change becoming known to him
(and with an effective date of termination on such 95th day) or such right shall
be deemed waived.
2.
If Company terminates Executive’s employment and this Agreement not for Cause,
if Company elects not to renew this Agreement in circumstances that trigger
severance under Section II(B), or if Executive terminates his employment and
this Agreement for Good Reason then Company shall pay Executive the Accrued
Benefits and Executive’s then-outstanding equity awards under the Stock Plan
shall be treated in accordance with the applicable plan documents and
implementing award agreements. In addition, Company shall make the following
payments (“Severance Payment”):

(a)Subject to paragraph 3 immediately below, on the Release Deadline (as defined
below), Company will commence to pay Executive Executive’s annual base salary
for the longer of (i) the balance of the Term of Employment, (ii) twelve (12)
months, or (iii) the number of weeks of severance to which the Executive would
have been entitled had the Company’s then-current redundancy severance plan
applied to Executive’s termination (the “Base Salary Continuation”). In the
event the period of Base Salary Continuation is calculated under Section
2(a)(ii) or 2(a)(iii) of this paragraph and the Company relieves the Executive
of all of Executive’s work responsibilities for some period of time prior to the
effective date of Executive’s termination of employment, this period of “garden
leave” shall be offset against the number of weeks of Base Salary Continuation.
Notwithstanding the foregoing, the Base Salary Continuation may in no event be
less than thirteen (13) weeks.
The Base Salary Continuation shall be paid in substantially equal increments on
regular Company paydays, less required deductions and withholdings, until the
balance is paid in full.

6





--------------------------------------------------------------------------------

EXECUTION COPY



(b) Executive will be paid his full, unprorated bonus under the Company’s
incentive or bonus plan for the year in which the termination occurs. The
bonus/incentive payment portion of the Severance Payment will be paid in the
year following the calendar year in which the termination occurs on the date
that Company pays bonuses/incentive payments to its other executives at
Executive’s level in the Company and will be paid at the target amount set forth
in Section III(B), subject to achievement of the applicable performance
metric(s) and Company/Division performance but not more than 100 percent for
Company/Division’s target performance.
(c) The Company shall reimburse Executive for up to 18 months continued health
coverage (medical, dental, and vision) under the applicable Company medical plan
pursuant to COBRA, should Executive be eligible for and elect COBRA. These
reimbursements shall be subject to required withholdings. In the event the
balance of the Term of Employment is greater than 18 months, the Company shall
pay Executive at the end of the 18 month period an amount equivalent to the
then-current COBRA premium for the number of additional months in the balance of
the Term of Employment. If Company determines in good faith that the provision
of continued medical coverage at Company’s sole or partial expense may result in
Federal taxation of the benefit provided thereunder to Executive or his
dependents because such benefits are provided by a self-insured basis by
Company, then Executive shall be obligated to pay the full monthly or similar
premium for such coverage under COBRA. In such event, Company shall pay
Executive, in a lump sum, within 30 days following the Company’s determination
that the benefits may be taxable, an amount equivalent to the monthly premium
for COBRA coverage for the remaining balance of the Term of Employment (based on
the COBRA rates then in effect).
3.
No Severance Payment will be made if Executive fails to sign a release in the
form attached hereto. Such release must be executed and become effective within
the sixty (60) calendar day period following the date of Executive’s “separation
from service” within the meaning of Section 409A (the last day of such period
being the “Release Deadline”). No Severance Payment will be made if Executive
violates the provisions of Section VI hereof, in which case all Severance
Payment shall cease, and those already made shall be forfeited.

4.
Company agrees that if, at the time Executive is Terminated not For Cause, or
Executive terminates his employment for Good Reason, Company has a standard
severance policy in effect that would be applicable in the absence of this
Agreement (i.e., applicable to the


7





--------------------------------------------------------------------------------

EXECUTION COPY



circumstances surrounding the termination) and that would result in Executive’s
receiving a sum greater than this Severance Payment, Executive will receive
whichever is the greater of these two payments; provided, that if (i) the
standard severance policy would provide for a sum greater than the Severance
Payment, and (ii) the payment schedule under the Severance Policy is different
from the payment schedules for the Severance Payment and would result in an
impermissible acceleration or delay in payment in violation of the time and
manner of payment requirements of Section 409A, then the payment schedule
provided in the Company’s standard severance policy shall only apply to the
portion of the amount payable under the standard severance policy that exceeds
the Severance Payment.
5.
If Executive terminates this Agreement before the Term of Employment has expired
for a reason other than those stated in Section IV(D)(1) hereof, it will be
deemed a material breach of this Agreement. Executive agrees that, in that
event, in addition to any other rights and remedies which Company may have as a
result of such breach, he will forfeit all right and obligations to be
compensated for any remaining portion of his annualized base salary, Severance
Payment, bonus/incentive payment that may otherwise be due under this Agreement,
pursuant to other Company plans or policies, or otherwise, except as may be
required by law. Executive further agrees that this breach would cause
substantial harm to the Company’s business and prospects. Executive agrees that
Executive committing this breach shall mean that he owes Company the prompt
payment of cash equivalent to six (6) months of base salary (on a gross basis
before taxes). Furthermore, Executive acknowledges and agrees that the full
damages for Executive’s breach are not subject to calculation and that the
amount owed under the preceding sentence, therefore, will only reimburse Company
for a portion of the damage done. For this reason, Company shall remain entitled
to recover from Executive any and all damages Company has suffered and, in
addition, Company will be entitled to injunctive relief. The parties agree that
the repayment described in this Section IV(D) is expressly not Company’s
exclusive or sole remedy.

E.
Right To Offset. In the event that Executive secures employment or any
consulting or contractor or business arrangement for services he performs during
the period that any payment from Company is continuing under Section IV(D)
hereof, Executive shall have the obligation to timely notify Company of the
source and amount of payment (“Offset Income”). Company shall have the right to
reduce the Severance Payment by the Offset Income. Executive acknowledges and
agrees that any deferred compensation for his services from another source that
are performed while receiving Severance


8





--------------------------------------------------------------------------------

EXECUTION COPY



Payment from Company, will be treated as Offset Income (regardless of when
Executive chooses to receive such compensation). In addition, to the extent that
Executive’s compensation arrangement for the services include elements that are
required to be paid later in the term of the arrangement (e.g., bonus or other
payments that are earned in full or part based on performance or service
requirements for the period during which the Severance Payment is made), the
Company may calculate the Offset Income by annualizing or by using any other
reasonable methodology to attribute the later payments to the applicable period
of the Severance Payment. Executive agrees to provide Company with information
sufficient to determine the calculation of the Offset Income, including
compensation excerpts of any employment agreement or other contract for
services, Form W-2s, and any other documentation that the Company reasonably may
require, and that failure to provide timely notice to the Company of Offset
Income or to respond to inquiries from Company regarding any such Offset Income
shall be deemed a material breach of this Agreement. Executive also agrees that
Company shall have the right to inquire of third party individuals and entities
regarding potential Offset Income and to inform such parties of Company’s right
of offset under this Agreement with Executive. Accordingly, Executive agrees
that no further Severance Payment from Company will be made until or unless this
breach is cured and that all payments from Company already made to Executive,
during the time he failed to disclose his Offset Income, shall be forfeited and
must be returned to Company upon its demand, up to the amount of Offset Income
attributable to such period. Any offsets made by the Company pursuant to this
Section IV(E) shall be made at the same time and in the same amount as a
Severance Payment amount is otherwise payable (applying the Offset Income to the
Company’s payments in the order each are paid) so as not to accelerate or delay
the payment of any Severance Payment installment.
F.
Mitigation. In the event of termination of employment pursuant to Section IV(D)
herein, and during the period that any payment from Company is continuing or due
under Section IV(D), Executive shall be under a continuing obligation to seek
other employment, including taking all reasonable steps to identify and apply
for any comparable, available jobs for which Executive is qualified.  At the
Company's request, Executive may be required to furnish to the Company proof
that Executive has engaged in efforts consistent with this paragraph, and
Executive agrees to comply with any such request.  Executive further agrees that
the Company may follow-up with reasonable inquiries to third parties to confirm
Executive’s mitigation efforts.  Should the Company determine in good faith that
Executive failed to take reasonable steps to secure alternative employment
consistent with this paragraph, the Company shall be entitled to cease any
payments due to Executive pursuant to Section IV(D)(2).

V.CONFIDENTIAL INFORMATION

9





--------------------------------------------------------------------------------

EXECUTION COPY



A.
Executive acknowledges his fiduciary duty to Company. As a condition of
employment, Executive agrees to protect and hold in a fiduciary capacity for the
benefit of Company all confidential information, knowledge or data, and, without
limitation, all trade secrets relating to Company or any of its subsidiaries,
and their respective businesses, (i) obtained by the Executive during his
employment by Company or otherwise and (ii) that is not otherwise publicly known
(other than by reason of an unauthorized act by the Executive). After
termination of the Executive's employment with Company, Executive shall not
communicate or divulge any such information, knowledge or data to anyone other
than Company and those designated by it, without the prior written consent of
Company.

B.
In the event that Executive is compelled, pursuant to a subpoena or other order
of a court or other body having jurisdiction over such matter, to produce any
information relevant to Company, whether confidential or not, Executive agrees
to provide Company with written notice of this subpoena or order so that Company
may timely move to quash if appropriate.

C.
Executive also agrees to cooperate with Company in any legal action for which
his participation is needed. Company agrees to try to schedule all such meetings
so that they do not unduly interfere with Executive's pursuits after he is no
longer in Company’s employ.

VI.RESTRICTIVE COVENANTS
A.
Executive covenants that during his employment with Company and, for a period of
twelve (12) months after the conclusion of Executive’s employment with Company
(the “Restricted Period”), he will not, directly or indirectly, on his own
behalf or on behalf of any entity or individual, engage in the following
activities within the Restricted Territory: any business activities involving
nonfiction, scripted, sports, lifestyle, or general entertainment television
(whether in cable, broadcast, free to air, or any other distribution method), or
business activities otherwise competitive with any area of the Company for which
Executive had direct and material management responsibilities during the three
years prior to the termination date (“Competitive Services”). The Restricted
Territory is the United States and any other country for which the Executive had
management responsibility (e.g., was involved in business or programming
operations in that country) at any time during the three (3) years prior to the
Executive’s separation from employment. This provision shall not prevent
Executive from owning stock in any publicly-traded company. Executive agrees
that this Section VI (A) is a material part of this Agreement, breach of which
will cause Company irreparable harm and damages, the loss of which cannot be
adequately compensated at law. In the event that the provisions of this
paragraph should ever be deemed to exceed the limitations permitted by
applicable laws,


10





--------------------------------------------------------------------------------

EXECUTION COPY



Executive and Company agree that such provisions shall be reformed to the
maximum limitations permitted by the applicable laws
B.
If Executive wishes to pursue Competitive Services during the Restricted Period
and to obtain the written consent of the Company before doing so, Executive may
request consent from the Company by providing written evidence, including
assurances from Executive and his potential employer, that the fulfillment of
Executive’s duties in such proposed work or activity would not involve any use,
disclosure, or reliance upon the confidential information or trade secrets of
the Company, and Company shall consider the request promptly and in good faith.
In the event that Executive wishes to consider an opportunity outside the
Company at the end of the natural expiration of the Term of Employment,
Executive may request that the Company review the opportunity and Company shall
consider any such request promptly and in good faith. 

C.
During his employment and for a period of eighteen (18) months following the
conclusion of Executive's employment with Company, Executive covenants that he
will not directly or indirectly solicit, recruit, interfere with or otherwise
attempt to entice, any employees of Company or its subsidiary and affiliated
companies to leave their employment.

D.
During his employment and for a twelve (12) month period following the
conclusion of Executive's employment with Company, Executive covenants that he
will not directly or indirectly solicit, recruit, interfere with or otherwise
attempt to entice, solicit, induce or encourage any vendor, producer,
independent contractor, or business partner to terminate its business
relationship with Company or its subsidiary and affiliated companies.

E.
During the period Executive is employed by Company, Executive covenants and
agrees not to engage in any other business activities whatsoever, or to directly
or indirectly render services of a business, commercial or professional nature
to any other business entity or organization, regardless of whether Executive is
compensated for these services. The only exception to this provision is if
Executive obtains the prior written consent of Company’s President and Chief
Executive Officer.

F.
Throughout the period that Executive is an employee of Company, Executive agrees
to disclose to Company any direct investments (i.e., an investment in which
Executive has made the decision to invest in a particular company) he has in a
company that is a competitor of Company (“Competitor”) or that Company is doing
business with during the Term of Employment (“Partner”), if such direct
investments result in Executive or Executive’s immediate family members, and/or
a trust established by Executive or Executive’s immediate family members, owning
five percent or more of such a Competitor or Partner.


11





--------------------------------------------------------------------------------

EXECUTION COPY



This Section VI(F) shall not prohibit Executive, however, from making passive
investments (i.e., where Executive does not make the decision to invest in a
particular company, even if those mutual funds, in turn, invest in such a
Competitor or Partner). Regardless of the nature of Executive’s investments,
Executive herein agrees that his investments may not materially interfere with
Executive’s obligations and ability to provide services under this Agreement.
G.
If Company makes a Qualifying Renewal Offer, Executive declines such renewal
offer from the Company, and Executive terminates employment at the end of the
Term of Employment, Executive will be eligible for a Noncompetition Payment.
Provided that Executive signs a release in the form attached hereto, and such
release is executed and becomes effective on or before the Release Deadline (as
defined in Section IV(D)(2)), on the Release Deadline, Company will commence to
pay Executive an amount equal to 50% of Executive’s annual base salary for the
Restricted Period. The Noncompetition Payment shall be paid in substantially
equal increments on regular Company paydays, less required deductions and
withholdings, until the balance is paid in full, provided that Executive
complies with the provisions of this Section VI.

H.
In the event that Executive violates any provision of this Section VI, and, in
the case of a violation while Executive is an active employee, Executive fails
to cure such violation within thirty (30) days after written notice from the
Company of the same, in addition to any injunctive relief and damages to which
Executive acknowledges Company would be entitled, all Severance Payment or
Noncompetition Payment to Executive, if any, shall cease, and those already made
will be forfeited.

I.
Nothing in this Section VI will restrict Executive from the right to practice
law (including in an in-house legal role) following the termination of his
employment with the Company.

VII.ARBITRATION
A.
Submission To Arbitration. Company and Executive agree to submit to arbitration
all claims, disputes, issues or controversies between Company and Executive or
between Executive and other employees of Company or its subsidiaries or
affiliates (collectively "Claims") directly or indirectly relating to or arising
out of Executive's employment with Company or the termination of such employment
including, but not limited to Claims under Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the Americans With Disabilities Act of 1990, Section
1981 of the Civil Rights Act of 1966, as amended, the Family Medical Leave Act,
the Employee Retirement Income Security Act,


12





--------------------------------------------------------------------------------

EXECUTION COPY



any Claim arising out of this Agreement, and any similar federal, state or local
law, statute, regulation or common law doctrine.
B.
Use Of AAA. Choice of Law. All Claims for arbitration shall be presented to the
American Arbitration Association (“AAA”) in accordance with its applicable
rules. The arbitrator(s) shall be directed to apply the substantive law of
federal and state courts sitting in Maryland, without regard to conflict of law
principles. Any arbitration, pursuant to this Agreement, shall be deemed an
arbitration proceeding subject to the Federal Arbitration Act.

C.
Binding Effect. Arbitration will be binding and will afford parties the same
options for damage awards as would be available in court. Executive and Company
agree that discovery will be allowed and all discovery disputes will be decided
exclusively by arbitration.

D.
Damages and Costs. Any damages shall be awarded only in accord with applicable
law. The arbitrator may only order reinstatement of the Executive if money
damages are insufficient. The parties shall share equally in all fees and
expenses of arbitration. However, each party shall bear the expense of its own
counsel, experts, witnesses and preparation and presentation of proof.

VIII.CONTROLLING LAW AND ADDITIONAL COVENANTS
A.
The validity and construction of this Agreement or any of its provisions shall
be determined under the laws of Maryland. The invalidity or unenforceability of
any provision of this Agreement shall not affect or limit the validity and
enforceability of the other provisions.

B.
If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force without being impaired or invalidated.

C.
Executive expressly acknowledges that Company has advised Executive to consult
with independent legal counsel of his choosing to review and explain to
Executive the legal effect of the terms and conditions of this Agreement prior
to Executive’s signing this Agreement.

D.
This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties with respect to the employment of Executive by
Company, and contains all of the covenants and agreements between the parties
with respect to such employment in any manner whatsoever. Each party to this
Agreement acknowledges that no representations, inducements, promises or
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, that are not stated in this Agreement, and that no other
agreement, statement or promise not contained in this Agreement shall be valid
or binding.


13





--------------------------------------------------------------------------------

EXECUTION COPY



E.
Any modifications to this Agreement will be effective only if in writing and
signed by the party to be charged.

F.
Any payments to be made by Company hereunder shall be made subject to applicable
law, including required deductions and withholdings.

G.
Section 409A of the Code.

1.
It is intended that the provisions of this Agreement comply with Section 409A of
the Code and the regulations and guidance promulgated thereunder (collectively,
“Code Section 409A”), and all provisions of this Agreement shall be construed in
a manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. Notwithstanding the foregoing, the Company shall have no
liability with regard to any failure to comply with Code Section 409A so long as
it has acted in good faith with regard to compliance therewith.

2.
If under this Agreement, an amount is to be paid in two or more installments,
for purposes of Code Section 409A, each installment shall be treated as a
separate payment.

3.
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination is also a
“Separation from Service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

4.
If Executive is deemed on the date of termination of his employment to be a
“specified employee”, within the meaning of that term under Section
409A(a)(2)(B) of the Code and using the identification methodology selected by
the Company from time to time, or if none, the default methodology, then:

a.
With regard to any payment, the providing of any benefit or any distribution of
equity upon separation from service that constitutes “deferred compensation”
subject to Code Section 409A, such payment, benefit or distribution shall not be
made or provided prior to the earlier of (i) the expiration of the six-month
period measured from the date of the Executive’s Separation from Service or (ii)
the date of the Executive’s death; and


14





--------------------------------------------------------------------------------

EXECUTION COPY



b.
On the first day of the seventh month following the date of Executive’s
Separation from Service or, if earlier, on the date of his death, (x) all
payments delayed pursuant to this Section VIII(G)(4) (whether they would
otherwise have been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal dates specified from them herein and (y)
all distributions of equity delayed pursuant to this Section VIII(G)(4) shall be
made to Executive.

5.
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, of in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated without regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense occurred.

6.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

H.
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in the case of the Executive) and assigns.
The rights or obligations under this Agreement may not be assigned or
transferred by either party, except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company; provided, however, that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.


15





--------------------------------------------------------------------------------

EXECUTION COPY



I.
This Agreement may be executed with electronic signatures, in any number of
counterparts, as shall subsequently be executed with actual signatures. The
electronically signed Agreement shall constitute one original agreement.
Duplicates and electronically signed copies of this Agreement shall be effective
and fully enforceable as of the date signed and sent.

J.
All notices and other communications to be made or otherwise given hereunder
shall be in writing and shall be deemed to have been given when the same are (i)
addressed to the other party at the mailing address, facsimile number or email
address indicated below, and (ii) either: (a) personally delivered or mailed,
registered or certified mail, first class postage-prepaid return receipt
requested, (b) delivered by a reputable private overnight courier service
utilizing a written receipt or other written proof of delivery, to the
applicable party, (c) faxed to such party, or (d) sent by electronic email. Any
notice sent in the manner set forth above by United States Mail shall be deemed
to have been given and received three (3) days after it has been so deposited in
the United States Mail, and any notice sent in any other manner provided above
shall be deemed to be given when received. The substance of any such notice
shall be deemed to have been fully acknowledged in the event of refusal of
acceptance by the party to whom the notice is addressed. Until further notice
given in according with the foregoing, the respective addresses, for the parties
are as follows:

If to Company:                    
Discovery Communications, LLC        
One Discovery Place                
Silver Spring, MD 20910-3354            
Attention: Chief Human Resources Officer                        
                                    
If to Executive, at the home address then on file with the Company.
In witness whereof, the parties have caused this Agreement to be duly executed
as set forth below.


/s/ Bruce Campbell             8/8/2014        
Executive                 Date






/s/ Eric A. Hawkins             8/8/2014        
Discovery Communications, LLC Date

16





--------------------------------------------------------------------------------

EXHIBIT



AGREEMENT AND GENERAL RELEASE
This Agreement and General Release (“Release”) is entered into by and between
Discovery Communications, LLC (“Company”) and ________________ (“Executive”) to
resolve any and all disputes concerning his employment with Company and his
separation from employment on __________________. Accordingly, in exchange for
the consideration and mutual promises set forth herein, the parties do hereby
agree as follows:
1. Effective close of business ________________, Executive’s employment with
Company will terminate, and all salary continuation and benefits will cease
other than those to which Executive is entitled in consideration for this
Release as set forth in Executive’s Employment Agreement with Company
(“Agreement”), which is incorporated by reference, and as a matter of law (e.g.,
COBRA benefits).
2. In consideration for Executive’s executing this Release of any and all legal
claims he might have against the Discovery Parties (as defined below), and the
undertakings described herein, and to facilitate his transition to other
employment, Company agrees to provide Executive with the consideration detailed
in Section IV(D) (“Severance Payment”) of the Agreement.
3. Neither Company nor Executive admits any wrongdoing of any kind, and both
agree that neither they nor anyone acting on their behalf will disclose this
Release, or its terms and conditions. Notwithstanding the foregoing, Executive
is not barred from disclosing this Release to his legal, financial and personal
advisors or to those persons essential for Executive to (a) implement or enforce
his rights under this Release and the Agreement in which the Release is
incorporated; (b) defend himself in a lawsuit, investigation or administrative
proceeding; (c) file tax returns; or (d) advise a prospective employer, business
partner or insurer of the contractual restrictions on his post-Company
employment.
4. In exchange for the undertakings by Company described in the above
paragraphs:
a. Executive, for himself, his heirs, executors, administrators and assigns,
does hereby release, acquit and forever discharge Company, its subsidiaries,
affiliates and related entities, as well as all of their respective officers,
shareholders, shareholder representatives, directors, members, partners,
trustees, employees, attorneys, representatives and agents (collectively, the
“Discovery Parties”), from any and all claims, demands, actions, causes of
action, liabilities, obligations, covenants, contracts, promises, agreements,
controversies, costs, expenses, debts, dues, or attorneys’ fees of every name
and nature, whether known or unknown, without limitation, at law, in equity or
administrative, against the Discovery Parties that he may have had, now has or
may have against the Discovery Parties by reason of any matter or thing arising
from the beginning of the world to the day and date of this Release, including
any claim relating to the termination of his employment with any Discovery
Party. Those claims, demands, liabilities and obligations from which Executive
releases the Discovery Parties include, but are not limited to, any claim,
demand or action, known or unknown, arising out of any transaction, act or
omission related to Executive’s employment by any Discovery Party and
Executive’s separation from such






--------------------------------------------------------------------------------

EXECUTION COPY



employment, sounding in tort or contract and/or any cause of action arising
under federal, state or local statute or ordinance or common law, including, but
not limited to, the federal Age Discrimination In Employment Act of 1967, Title
VII of the Civil Rights Act of 1964, as amended, the Americans With Disabilities
Act, the Family and Medical Leave Act, the Equal Pay Act, the Worker Adjustment
and Retraining Notification Act, the Fair Labor Standards Act, the Maryland
Human Rights Act, as well as any similar state or local statute(s), in each case
as any such law may be amended from time to time. The foregoing shall, in
accordance with applicable law, not prohibit or prevent Executive from filing a
Charge with the United States Equal Employment Opportunity Commission (“EEOC”)
and/or any state or local agency equivalent, and/or prohibit or prevent
Executive from participating in any investigation of any Charge filed by others,
albeit that he understands and agrees that he shall not be entitled to seek
monetary compensation for himself from the filing and/or participation in any
such Charge.
b. Executive expressly acknowledges that his attorney has advised him regarding,
and he is familiar with the fact that certain state statutes provide that
general releases do not extend to claims that the releasor does not know or
suspect to exist in his favor at the time he executes such a release, which if
known to him may have materially affected his execution of the release. Being
aware of such statutes, Executive hereby expressly waives and relinquishes any
rights or benefits he may have under such statutes, as well as any other state
or federal statutes or common law principles of similar effect, and hereby
acknowledges that no claim or cause of action against any Discovery Party shall
be deemed to be outside the scope of this Release whether mentioned herein or
not. Executive also specifically knowingly waives the provisions of Section 1542
of the Civil Code of the State of California, which reads: A general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release, which if known by him must
have materially affected his settlement with the debtor. Notwithstanding the
provisions of Civil Code Section 1542 stated above and for the purpose of
implementing a full and complete release and discharge of the Discovery Parties,
Executive expressly acknowledges that this Agreement is specifically intended to
include in its effect all claims that he does not know or suspect to exist in
his favor at the time he signs this Agreement.
c. Executive hereby acknowledges that he is executing this Release pursuant to
the Agreement, and that the consideration to be provided to Executive pursuant
to Section IV(D) of the Agreement is in addition to what he would have been
entitled to receive in the absence of this Release. Executive hereby
acknowledges that he is executing this Release voluntarily and with full
knowledge of all relevant information and any and all rights he may have.
Executive hereby acknowledges that he has been advised to consult with an
independent attorney of his own choosing in connection with this Release to
explain to him the legal effect of the terms and conditions of this Release and
that Executive has consulted such an attorney for such purpose. Executive
acknowledges that he has read this Release in its entirety. Executive further
states that he fully understands the terms of this Release and that the only
promises made to him in return for signing this Release are stated herein and in
the Agreement in which this Release is incorporated. Executive hereby
acknowledges that he is voluntarily and knowingly agreeing to the terms and
conditions of this Release without any

2





--------------------------------------------------------------------------------

EXECUTION COPY



threats, coercion or duress, whether economic or otherwise, and that Executive
agrees to be bound by the terms of this Release. Executive acknowledges that he
has been given twenty-one (21) days to consider this Release, and that if
Executive is age forty (40) or over, Executive understands that he has seven (7)
days following his execution of this Release in which to revoke his agreement to
comply with this Release by providing written notice of revocation to the Chief
Human Resources Officer of Company no later than three business days following
such period.
d.    Executive further hereby covenants and agrees that this General Release
shall be binding in all respects upon himself, his heirs, executors,
administrators, assigns and transferees and all persons claiming under them, and
shall inure to the benefit of all of the officers, directors, agents, employees,
stockholders, members and partners and successors in interest of Company, as
well as all parents, subsidiaries, affiliates, related entities and
representatives of any of the foregoing persons and entities.
e.    Executive agrees that he will not disparage any Discovery Party or make or
publish any communication that reflects adversely upon any of them, including
communications concerning Company itself and its current or former directors,
officers, employees or agents.
5.     a.    If any provision of this Release is found to be invalid,
unenforceable or void for any reason, such provision shall be severed from the
Release and shall not affect the validity or enforceability of the remaining
provisions.
b.     This Release shall be interpreted, enforced and governed by the laws of
the State of Maryland without regard to the choice of law principles thereof.
IN WITNESS WHEREOF, I have signed this General Release this __ day of
_________________________, 201__.


By:                            


Print Name:                        


Subscribed and sworn to before me this ___ day of _______________, 201__.


                                                    
Notary Public
My Commission Expires             

3



